Citation Nr: 1452341	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he suffers from an acquired psychiatric disability as a result of his military service.  See, e.g., the Veteran's statement dated March 2011.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further evidentiary development.

A review of the Veteran's service treatment records (STRs) documents a diagnosis of "passive-dependent personality; chronic, severe."  See the medical statement from the Mental Hygiene Consultation Division dated June 1967.  In September 1968, the Veteran was treated for symptoms of a stomach disorder; however, it was noted that his complaints may be due to his nervous condition.  The Veteran's January 1969 service separation examination did not document a continuing psychiatric disorder or related complaints.

Post-service treatment records dated in February 2003 indicate a diagnosis of adjustment disorder with mixed features.  Continuing diagnoses of MDD and anxiety disorder, NOS, are documented in VA treatment records dated from 2007 to present.

With respect to the in-service diagnosis of "passive-dependent personality," personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2014).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2014); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

The Board notes that the Veteran has not been afforded a VA examination with respect to the current claim.  A remand for appropriate a VA examination should therefore be accomplished.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding question of medical nexus pertaining to the acquired psychiatric disability claim.

A review of the record indicates that the Veteran was previously granted Social Security Administration (SSA) disability benefits.  See the SSA decisional documents dated in December 2001.  These records are potentially pertinent to his current claim and should therefore be obtained for consideration in connection with the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

The Veteran's VA claims file also includes a VA Form 21-4142 dated May 2013, which pertains to three private medical treatment providers.  A review of the claims file does not show that VA sought to obtain these identified treatment records.  Therefore, said treatment records should be requested upon remand.

Additionally, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received including the private treatment records identified in the May 2013 VA Form 21-4142, as described above.  VBA should also obtain records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since November 2012.  All such available documents should be associated with the claims file.
2. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims file.

3. VBA should make arrangements for the Veteran to be examined by an appropriate specialist for the purpose of addressing the Veteran's claimed acquired psychiatric disorder.  The Veteran's VA claims file, including a copy of this REMAND and his complete service records, must be made available to the examiner.  After interviewing the Veteran and reviewing the record, the examiner should accomplish the following: 

The VA examiner should provide an opinion as to whether the evidence of record clearly shows that an acquired psychiatric disability pre-existed the Veteran's period of active duty military service.  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing acquired psychiatric disability clearly did not undergo a worsening during service.  If the examiner finds that the Veteran's acquired psychiatric disability did not pre-exist his military service, he/she should provide an opinion as to whether any currently diagnosed acquired psychiatric disability had its onset during military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

